      Case 1:20-cv-00303-LG-RPM Document 12 Filed 12/17/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

SUNBELT RENTALS, INC.                                                    PLAINTIFF

v.                                                 CAUSE NO. 1:20cv303-LG-RPM

PARISH CORPORATION and
MARK A. PARISH                                                        DEFENDANTS

                             DEFAULT JUDGMENT

      In accordance with the Order Granting Motion for Default Judgment entered

herewith,

      IT IS ORDERED AND ADJUDGED that Default Judgment is awarded in

favor of the plaintiff, Sunbelt Rentals, Inc., and against the defendants, Parish

Corporation and Mark A. Parish. Sunbelt Rentals, Inc. is awarded damages in the

amount of $64,911.44 together with accrued service charges of 1.5% from February

1, 2020, until November 19, 2020, in the amount of $7,757.04, and any additional

service charges that will continue to accrue until the principal amount is fully

collected. Post-judgment interest shall accrue at the legal rate pursuant to 28

U.S.C. § 1961(a) and shall be computed daily and compounded annually until paid

in full. Sunbelt Rentals Inc. is also awarded prejudgment interest at a rate of 8%

from May 21, 2020, until November 19, 2020, in the amount of $2,604.09, and all

interest that subsequently accrues through the date of Judgment.

      SO ORDERED AND ADJUDGED this the 17th day of December, 2020.

                                              s/   Louis Guirola, Jr.
                                              LOUIS GUIROLA, JR.
                                              UNITED STATES DISTRICT JUDGE
